


Exhibit 10.6
TERMINATION OF OPTION AGREEMENT
This TERMINATION OF OPTION AGREEMENT (this “Termination”), dated as of July 12,
2012, is entered into by and between HollyFrontier Corporation (as
successor-in-interest to Holly Corporation), a Delaware corporation (“HFC”), HEP
UNEV Pipeline LLC (f/k/a Holly UNEV Pipeline Company), a Delaware limited
liability company (“HEP UNEV”), Holly Energy Partners – Operating, L.P., a
Delaware limited partnership (“HEP-Operating”), Navajo Pipeline Co., L.P., a
Delaware limited partnership, Holly Logistic Services, L.L.C., a Delaware
limited liability company, HEP Logistics Holdings, L.P., a Delaware limited
partnership, Holly Energy Partners, L.P., a Delaware limited partnership (“HEP”)
and HEP Logistics GP, L.L.C., a Delaware limited liability company. The
above-named entities are sometimes referred to in this Termination collectively
as the “Parties.”
R E C I T A L S
A.The Parties previously entered into that certain Option Agreement, dated as of
January 31, 2008, as amended by that certain First Amendment to Option
Agreement, dated as of February 11, 2010 (collectively, the “Option Agreement”),
pursuant to which HEP UNEV granted to HEP-Operating an irrevocable option to
purchase all the equity interests owned by HEP UNEV in UNEV Pipeline, LLC, a
Delaware limited liability company, upon the terms and conditions set forth in
the Option Agreement.


B.HFC and HEP desire to enter into that certain LLC Interest Purchase Agreement,
by and among HFC, HEP and HEP UNEV Holdings LLC, a Delaware limited liability
company and a wholly-owned subsidiary of HEP (“Holdings”), pursuant to which
Holdings would acquire from HFC all the issued and outstanding membership
interests held by HFC in HEP UNEV (the “Purchase Agreement”).


C.The termination of the Option Agreement is a condition precedent to the
closing of the transactions contemplated by the Purchase Agreement and the
Parties desire to terminate the Option Agreement.
A G R E E M E N T
For and in consideration of the mutual understandings contained herein and other
good and valuable consideration, receipt of which is hereby acknowledged, the
Parties hereby covenant and agree as follows:
1.Termination. The Parties agree that, effective immediately as of the execution
of this Termination, the Option Agreement shall terminate in its entirety and be
of no further force or effect and there shall be no liability or obligations on
the part of any party thereto of any nature whatsoever with respect to, in
connection with or otherwise arising under the Option Agreement.

 
2

--------------------------------------------------------------------------------




2.    Release. The Parties hereby release and forever discharge one another for
any and all past, present and future claims, demands, rights, judgments,
executions, damages, liabilities, costs or expenses (including attorney’s fees
and court costs), and causes of action of any and every character (whether
heretofore or now known, unknown or unforeseen, or hereafter discovered) that in
any way arise out of, relate to or result from the Option Agreement.
3.    Governing Law. This Termination shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Termination to the
laws of another state.
4.    Severability. If any provision of this Termination shall be held invalid
or unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Termination shall remain in full force and effect.
5.    Counterparts. This Termination may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


[Signature Page Follows]
IN WITNESS WHEREOF, the Parties have executed this Termination on the date first
written above.
HOLLYFRONTIER CORPORATION






By:     /s/ Michael C. Jennings            
Name:    Michael C. Jennings
Title:    Chief Executive Officer and President




HEP UNEV PIPELINE LLC






By:     /s/ Michael C. Jennings            
Name:    Michael C. Jennings
Title:    Chief Executive Officer and President




HOLLY ENERGY PARTNERS – OPERATING, L.P.






By:     /s/ Matthew P. Clifton            
Name:    Matthew P. Clifton
Title:    Chief Executive Officer and President




HEP LOGISTICS HOLDINGS, L.P.


By:    Holly Logistic Services, L.L.C.
its general partner






By: /s/ Matthew P. Clifton    
Name:    Matthew P. Clifton
Title:    Chief Executive Officer and                     President


HOLLY LOGISTIC SERVICES, L.L.C.






By:     /s/ Matthew P. Clifton            
Name:    Matthew P. Clifton
Title:    Chief Executive Officer and President




NAVAJO PIPELINE CO., L.P.






By:     /s/ Michael C. Jennings            
Name:    Michael C. Jennings
Title:    Chief Executive Officer and President




HOLLY ENERGY PARTNERS, L.P.


By:    HEP Logistics Holdings, L.P.
its general partner


By:    Holly Logistic Services, L.L.C.,
its general partner






By:    /s/ Matthew P. Clifton        
Name: Matthew P. Clifton
Title:    Chief Executive Officer and                 President




HEP LOGISTICS GP, L.L.C.






By:     /s/ Matthew P. Clifton            
Name:    Matthew P. Clifton
Title:    Chief Executive Officer and President



 
2